Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5-6 objected to because of the following informalities:  claims 5-6.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, 11, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degertekin (US 2005/0200241 A1), and further in view of Maruyama (US 2007/0236107 A1).
Regarding claim 1, Degertekin teaches a capacitive transducer comprising at least one element [comparing prior art fig. 2 to instant fig. 1b with bottom triple electrodes and single top electrode across cavity],
wherein the element includes at least one cell [0002 cMUT imaging arrays incorporating cMUTs having multiple element electrodes],
wherein the at least one cell includes a first electrode [fig. 2 bottom electrodes #215, #220, or #225], a first insulating film on the first electrode [isolation layer #120 or #230 can be deposited on the bottom electrode], and a vibrating membrane [#240] having a second insulating film [0022 multiple elements of the first conductive layer and the second conductive layer can be isolated from each other by enveloping the multiple elements in a dielectric material, such as silicon nitride] and a second electrode [top electrode #245] which face the first insulating film [0019 membrane can have first and second layers] across a cavity [cavity #125],
wherein the element is provided on a flexible substrate [figs. 5-6 depict transducer wrapper around endoscope probe requiring flex components; 0116 flex membrane],

    PNG
    media_image1.png
    307
    453
    media_image1.png
    Greyscale

Degertekin teaches a transducer #200 mounted on substrate #205 where electrodes of the same are accessible with conductive vias [0055] to route signals to integrated circuit #250 underneath. Degertekin does not explicitly teach … and yet Maruyama teaches wherein the [substrate] includes, on a surface thereof, a surface electrode [fig. 2 shows surface electrode layers #3-1-1 or #3-1-2 or #3-1-3] and wiring electrically connected to the surface electrode [conductive throughholes #6-1 or #6-2 or #6-3], and
wherein the first and second electrodes are electrically connected to the surface electrode [fig. 2 shows buried electrodes #3-2 or #3-3 or #3-4 which are connected to surface electrodes by way of conductive throughholes],
wherein the first and second electrodes are electrically extracted to reach the substrate side of the element, and wherein the first and second electrodes are connected to the surface electrode via a conductive adhesion layer [fig. 2 shows buried electrodes #3-2 or #3-3 or #3-4 which are connected to surface electrodes by way of conductive throughholes],
wherein the first and second electrodes [fig. 2 shows buried electrodes connected to surface electrodes] are insulated by a part of the second insulating film on a surface on the substrate side of the element [fig. 2 depicts individual electrodes separated by material 2-1 through 2-8 or by gaps on top surface; however, Degertek also teaches [0022] multiple elements of the first conductive layer and the second conductive layer can be isolated from each other by enveloping the multiple elements in a dielectric material, such as silicon nitride; instant specification [0024] describes insulating films as being made from silicon oxide or silicon nitride].
It would have been obvious to stack the capacitive transducer with top and bottom electrodes electrically routed to bottom integrated circuit as taught by Degertekin, with the surface to buried electrode routing as taught by Maruyama so that a right angle may be formed with the wiring which allows electrodes to be electrically accessed from the side.

    PNG
    media_image2.png
    191
    416
    media_image2.png
    Greyscale

Regarding claim 8, Degertekin also teaches the capacitive transducer according to claim 4, wherein the first insulating film includes silicon oxide, and wherein the second insulating film includes silicon nitride [0022 isolated … silicon nitride].
Regarding claim 9, Degertekin also teaches the capacitive transducer according to claim 1, wherein the capacitive transducer comprises a plurality of the elements, and wherein a height of the element from a surface on the substrate side to a surface opposite to the substrate side is less than a distance between adjacent elements of the plurality of the elements [collapse mode - see 0073 membrane 420 is close to collapsing and contacting the substrate 425 (see 420B)].
Regarding claim 11, Degertekin also teaches the capacitive transducer according to claim 1, wherein the capacitive transducer comprises a plurality of the elements [0002 cMUT imaging arrays], and wherein the wiring on the substrate connects the first electrodes or the second electrodes of the plurality of the elements to electrically connect the plurality of the elements [0090 electrodes to bond pads with wire bonding], and wherein the substrate has curvature [figs. 7-8 show curved transducer probe].
Regarding claim 16, Degertekin also teaches the capacitive transducer according to claim 1, wherein an operation amplifier configured to amplify an electrical signal transmitted from the first or second electrode is connected to a part of the substrate [0008 receiver amplifier; 0015 circuit can be embedded in the substrate or located proximate the substrate to receive].
Regarding claim 17, Degertekin also teaches an image forming apparatus comprising: the capacitive transducer according to claim 1; a processing unit configured to perform a process of generating image information from an electrical signal received by the element; and a display control unit configured to display the image information on a display unit [0048 image processor … create an image from the signals], wherein the capacitive transducer is provided in a curved surface shape with flexibility of the substrate [figs. 7-8].

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degertekin (US 2005/0200241 A1) and Maruyama (US 2007/0236107 A1) as applied to claim 4 above, and further in view of Adachi (US 2011/0213592 A1).
Regarding claim 5, Degertekin does not explicitly teach … and yet Adachi teaches the capacitive transducer according to claim 4, wherein the adhesion layer includes conductive resin [0119 FIG. 15 is a diagram showing the case of joining a transducer element to a flexible printed circuit (FPC) by using a conductive resin 101].
It would have been obvious to mount a cMUT transducer as shown in both Degertekin and Adachi on a flexible circuit board substrate as taught by Adachi so that a ultrasonic module may be attached to separately processed circuitry by soldering.

    PNG
    media_image3.png
    279
    552
    media_image3.png
    Greyscale

Regarding claim 6, Degertekin as modified by Adachi teaches the capacitive transducer according to claim 4, wherein the adhesion layer includes an alloy [0070 interconnection by a metallic film of gold, aluminum, etc.].

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degertekin (US 2005/0200241 A1) and Maruyama (US 2007/0236107 A1) as applied to claim 1 above, and further in view of Peng (US 2009/0050987 A1).
Regarding claim 12, Degertekin does not explicitly teach … and yet Peng teaches the capacitive transducer according to claim 1, wherein the substrate includes epoxy resin [0028 wafer … epoxy resin mixed with tungsten powder…epoxy resin composite fills into the silicon cavities uniformly and is hardened to form a backing material].
It would have been obvious to modify the substrate of Degertekin, with the epoxy resin composite of Peng so that a backing material may be formed which reduces self ringing in the transducer.
Regarding claim 13, Degertekin as modified by Peng teaches the capacitive transducer according to claim 1, wherein an acoustic attenuation member is bonded to a back surface of the substrate [0028].
Regarding claim 14, Degertekin as modified by Peng teaches the capacitive transducer according to claim 13, wherein the acoustic attenuation member includes epoxy resin in which fine particles of tungsten are mixed [0028].

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degertekin (US 2005/0200241 A1) and Maruyama (US 2007/0236107 A1) as applied to claim 1 above, and further in view of Yi (US 2003/0048914 A1).
Regarding claim 15, Degertekin does not explicitly teach … and yet Yi teaches the capacitive transducer according to claim 1, wherein the vibrating membrane is covered on a top surface thereof with resin [0005 So, in some cases, a conventional piezoelectric speaker used fiber reinforced epoxy, polyester, or ABS resin diaphragm in order to increase the deflection of diaphragm reported in U.S. Pat. No. 5,751,827.].
It would have been obvious to combine the membrane/diaphragm of Degertekin, with plastic resin as taught by Yi in order to increase the deflection of the diaphragm to improve sensitivity (Yi) [0005].

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 25 is allowed because it contains limitations similar to dependent claim 10 which were previously indicated as allowable.

Response to Arguments
Applicant’s arguments, see pg. 7, filed 10/31/2022, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of 6/29/2022 has been withdrawn. 

Applicant's arguments filed pgs. 7-12 bridging dated 10/31/2022 have been fully considered but they are not persuasive. (see below).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the reason to stack the transducer of Degertekin onto the surface electrodes routed to buried electrodes as taugh by Maruyama is so that a right angle may be formed to route this wiring from the bottom of the transducer out to the side of the flexible substrate layer. The Examiner notes that fig. 2 of Maruyama looks very similar to instant figs. 1c-3.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner understands that applicant does not agree with the instant rejection based on a combination of references. However, while making this argument a form of dependent claims 2-4 and 7 have also been rolled up into independent claim 1 which implies agreement with the previous rejection for at least the independent claim. The limitations of these claims 2-4 and 7 were previously rejected as well and remain rejected under 35 U.S.C. 103. The remarks also do not argue that these features are novel or nonobvious. Therefore, the remarks do not form a nexus to the claims which is required to support an indication of allowable subject matter.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339. The examiner can normally be reached M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645